Citation Nr: 1412442	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  With additional Reserve service until July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a hearing before the undersigned in May 2013, and a transcript of that hearing has been associated with the record.  

Although a Veteran may only claim service connection for one psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.


FINDINGS OF FACT

1.  The Veteran's alleged stressor does not involve combat or fear of hostile military or terrorist activity, and is unverified.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between any psychiatric disability and his service.

3.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's TBI and his service.

CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).

2.  TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2009, June 2009, July 2009, and August 2009 informed the Veteran of all required elements.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private treatment records, and records from the Social Security Administration.

The Veteran has not been provided with a VA examinations addressing his claimed psychiatric disability and TBI.  VA must provide a medical examination or opinion when the record establishes that the Veteran has a current diagnosed disability; the Veteran suffered an event, injury, or disease in service; and the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination or opinion is not necessary to decide the claims for service connection.  The credible evidence does not establish that the Veteran suffered an in-service event, injury, or disease.  Accordingly, a VA examination of the Veteran's claimed disabilities is not warranted.

In summary, the Board finds cannot discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994).  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision. 

Service Connection

The Veteran claims that he has a psychiatric disability and a TBI as a result of active service.  Those claims will be discussed together because they fail for the same reason, that the evidence does not demonstrate the presence of an in-service event, injury, stressor, or disease.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the veteran was disabled or died from an injury or disease incurred or aggravated in the line of duty, and any period of INACDUTRA during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  More specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to the fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2013); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2013).

The Veteran has most frequently alleged that he has both a psychiatric disability and a TBI as a result of an incident that occurred in 1986.  For example, in his January 2009 claim, the Veteran stated that he "acted in clandestine operations forewarning Desert Storm . . . suffered purposeful overdose, died and was brought back."  In June 2009, the Veteran stated that in May 1986, the Central Intelligence Agency (CIA) stationed agents in the Veteran's recovery room in Norwalk Hospital.  Those agents threatened the Veteran physically and mentally.  One of the agents indicated that the Veteran was "assumed back into active status" for the purpose of national security.  The agents attacked the Veteran until "shock" killed him.  In February 2010, the Veteran alleged that there was a "huge cover-up in this particular conspiracy."  In May 2013, the Veteran stated that in May 1986, CIA agents were "grossly abusive" to the Veteran while he was in the hospital.  In May 2013, the Veteran further suggested that the CIA agents were "present" during his period of active duty service from 1980 to 1984.  With respect to the claimed May 1986 incident, even without regard to lack of probative value that the Board assigns to the Veteran's facially incredible allegations, there is no evidence that the Veteran was on active duty status, ACDUTRA, or INACDUTRA at the time of the purported incident.  Thus, by definition, the purported May 1986 incident cannot serve as a stressor or in-service incident to support a claim of service connection for a psychiatric disability or TBI.

The Board acknowledges, however, that the Veteran has additionally alleged that CIA agents were "present" during his active duty service.  With regard to that allegation, the Board observes that the Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  The Veteran's service medical and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons, and no foreign or sea service.  Instead, the Veteran claims an in-service stressor involving the presence of CIA agents observing him.  The liberalizing criteria relating to the fear of hostile military or terrorist activity that do not require a verified stressor, therefore, do not apply.  38 C.F.R. §3.304(f)(3) (2013).  Instead, the record must contain credible supporting evidence that the Veteran's claimed in-service stressors occurred.  However, CIA agent observation would not constitute a hostile military or terrorist activity.

The Board has reviewed the Veteran's service medical records and personnel records for any suggestion that he received treatment for a psychiatric condition or a brain trauma in-service, and it has found no such suggestion.  The Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide such evidence, the Veteran's stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  There is simply no evidence of record that lends credence to the Veteran's statements that he was observed by CIA agents during active duty service, or that even had he been so observed that any such activity resulted in a current psychiatric disability.

Furthermore, the Board must observe that the Veteran has been diagnosed, for example in December 1997, with "a debilitating, pervasive, persecutory delusional disorder."  Other clinicians, for example a May 2009 VA psychiatrist, have noted the Veteran's delusions regarding the CIA.  Those notations detract from the credibility of the Veteran's account of his in-service history.  

In addition to the Veteran's allegations, the Board has considered as part of its credibility analysis those treatment records, for example those from K.O.R., that either indicate that the Veteran suffered from an in-service trauma or indicate that the Veteran's PTSD is related to an in-service trauma.  The question of whether the Veteran was exposed to a stressor in service is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  Those opinions do not identify any specific supporting evidence corroborating the Veteran's claimed stressors.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of an in-service stressor.  The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor.  Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection.  The Veteran's claim for service connection for a psychiatric disability therefore fails on that basis.

With regard to presumptive service connection based on the diagnosis of a psychosis within one year following separation from service, the Board finds no evidence of record that documents treatment for psychosis or other disease subject to presumptive service connection during the one-year period following separation from service.  Accordingly, presumptive service connection is not warranted for the psychiatric disability or the Veteran's claimed TBI.

Accordingly, upon review of the entirety of the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service disease or injury.  The Veteran's account of his in-service experiences is not credible.  The evidence is against a finding that the claimed in-service stressful event or traumatic brain injury occurred.  Therefore, the Veteran's claims for service connection for a psychiatric disability, to include PTSD, and a TBI fail on that basis alone.  The Veteran is not diagnosed with any other psychiatric disability that is shown to have been incurred in or aggravated by service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's conditions are not related to his military service.  The benefits sought on appeal are accordingly denied. 



ORDER

Service connection for a psychiatric disability, including PTSD, is denied.

Service connection for a TBI is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


